IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10945
                          Summary Calendar



JOHN ALBERT ESTRADA, SR

                Plaintiff - Appellant

     v.

NFN DWYER, DR; S FINNEY, Nurse; FERNANDO DELAROSA, Warden;
WAYNE SCOTT, Director; BILL LONG, District Attorney, Dallas
County

                Defendants - Appellees

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 2:00-CV-63
                      --------------------
                           May 1, 2002

Before KING, Chief Judge, and JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*

     John Albert Estrada, Sr., Texas prisoner #744108, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 complaint

as frivolous, with prejudice, until the conditions set forth in

Heck v. Humphrey, 512 U.S. 477 (1994) are met.   Estrada asserts

that the district court misconstrued his pleadings when it found

that consideration of his 42 U.S.C. § 1983 claim relating to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10945
                                -2-

inadequate dental care was barred by Heck because the court could

not consider his dental care claims without questioning the

validity of his parole revocation.   Estrada was given numerous

opportunities to set forth his best case and was informed by the

magistrate judge that claims that called into question the

validity of his parole revocation were barred in accordance with

Heck.   Estrada argues that the claims are distinct, yet his

pleadings indicate that he is using his civil rights claim as a

vehicle for challenging his parole revocation.   Such a challenge

is barred by Heck, and the district court properly dismissed

Estrada’s complaint.   See 42 U.S.C. § 1997e(c)(1); see also

Johnson v. McElveen, 101 F.3d 423, 424 (5th Cir. 1996).

     Estrada also asserts that this appeal should be consolidated

with docket number 01-40489 and that the court should return a

district court filing fee that he previously paid.    The

consolidation issue is moot since docket number 01-40489 has been

dismissed.   See Estrada v. Love, No. 01-40489 (5th Cir. Dec. 4,

2001) (unpublished).   Additionally, Estrada cites no authority

that would allow this court to return the filing fee, and his

request is rejected.

     This appeal is without arguable merit and is frivolous.      See

Buck v. United States, 967 F.3d 1060, 1062 (5th Cir. 1996).

Because the appeal is frivolous, it is DISMISSED.    See 5TH CIR. R.

42.2.   The dismissal of this appeal and the district court’s

dismissal of Estrada’s complaint count as two “strikes” for
                            No. 01-10945
                                 -3-

purposes of 28 U.S.C. § 1915(g).   In addition, there are two

previous strikes against Estrada in connection with Estrada v.

Dominguez, No. 01-10844 (5th Cir. January 16, 2002) (unpublished)

and the district court proceeding from which the appeal was

taken, Estrada v. Dominguez, No. 2:00-CV-0064 (N.D. Tex. 2001),

both of which were dismissed as frivolous.

     Therefore, because Estrada has accumulated more than three

“strikes” under 28 U.S.C. § 1915(g), Estrada is BARRED from

proceeding in forma pauperis in any civil action or appeal while

he is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).   Additionally, Estrada is warned that he may not abuse

the court system.   Further frivolous filings in this court or in

any court subject to this court’s jurisdiction may warrant

imposition of financial penalties and further limits on Estrada’s

access to the judicial system.   Estrada is instructed to review

pending matters to ensure that they are not frivolous.

     APPEAL DISMISSED; THREE-STRIKES BAR IMPOSED; ADDITIONAL

SANCTIONS WARNING ISSUED.